COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, O’Brien and Raphael
              Argued at Lexington, Virginia


              CHARLES RAYMOND ARRINGTON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0124-21-3                                   JUDGE STUART A. RAPHAEL
                                                                                  APRIL 12, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF ALLEGHANY COUNTY
                                              Edward K. Stein, Judge

                               Charles S. Moore (Law Offices of John C. Singleton, on brief), for
                               appellant.

                               Rosemary V. Bourne, Senior Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     By all accounts, appellant Charles Raymond Arrington was a dedicated volunteer

              firefighter. But he knew he was not allowed to drive emergency vehicles unless expressly

              authorized. Which he was not. One day, an emergency call went out, and the fire chief had

              already left for the scene. Eager to assist, Arrington jumped into the driver’s seat of another fire

              truck and started it up; two other volunteers hopped in. But after backing up only a few feet,

              Arrington sheared off a compartment door that had been inadvertently left open, causing $21,000

              in damage to the truck. Arrington’s eagerness to help proved for naught, as the emergency call

              was immediately canceled. And the fire department did not view Arrington’s efforts as a failed

              good deed. To the contrary, Arrington was charged and convicted at a bench trial of the

              unauthorized use of the fire truck, in violation of Code § 18.2-102.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        Arrington’s main argument on appeal cannot win him reversal because he knew he was

not allowed to drive the truck. The trial court thus committed no error in concluding that

Arrington drove the truck “without the consent of the owner.” Code § 18.2-102.

        Arrington’s fallback argument has more force—that he lacked the intent under the statute

to “temporarily . . . deprive the owner” of possession. Id. After all, Arrington maintains, he

intended to help the fire department respond to the call, not steal the fire truck or take it for a

joyride. We cannot reach that question, however, because it is not fairly presented in the

assignment of error. So we must affirm his conviction.

                                            BACKGROUND

        Arrington is an emergency medical technician who has worked or volunteered as a

firefighter for twenty years. The Clifton Forge Fire Department employed Arrington from

August 2018 to February 2020. Driving emergency vehicles was part of his job. But the same

day that Arrington learned that his driver’s license had expired, the department found out too and

terminated his employment. Arrington successfully renewed his driver’s license the next day,

but he did not reapply for his job. Instead, the department allowed him to stay on as a volunteer

firefighter. Arrington volunteered for the Covington Fire Department too.

        The Clifton Forge Fire Department had a well-established policy that volunteers could

not drive emergency vehicles without explicit permission from Chief Jeremy Nicely and

Superintendent Robert Boyd. Arrington admitted that he knew he was not allowed “to get

behind the wheel and take [a fire truck] out and drive it.”

        On March 11, 2020, after hearing an alert about a fire at the Masonic Theater, Arrington

drove his personal truck to the fire station to see if he could assist. By the time he got there,

Chief Nicely and Superintendent Boyd had left for the scene. Two other volunteers also showed

up to help—Frank Caldwell and Christian Harless.

                                                 -2-
       Knowing that he was not allowed to drive the fire truck, Arrington got behind the wheel

anyway and started it up to respond to the call. Caldwell and Harless jumped in to ride along.

But a compartment door on the truck had been left open. And as Arrington backed out, the truck

collided with the garage door, shearing off the compartment door.

       Arrington was indicted for the unauthorized use of a vehicle belonging to the Clifton

Forge Fire Department, in violation of Code § 18.2-102. At his bench trial, Arrington moved to

strike the evidence, arguing that the Commonwealth failed to prove “any kind of deprivation” of

possession or that Arrington had “the intent to deprive” the department of possession. The court

denied the motion and found Arrington guilty as charged. The court sentenced him to twelve

months’ incarceration, all suspended, plus two years of unsupervised probation. Arrington was

also ordered to pay $21,947.64 in restitution to the two insurance companies that had paid the

department’s property-damage claims.

       We granted Arrington’s petition for appeal, received merits briefing, and set this case for

argument.

                                      STANDARD OF REVIEW

       “We apply a deferential standard of review to challenges based on the sufficiency of the

evidence, and the decision of ‘[t]he lower court will be reversed only if that court’s judgment is

plainly wrong or without evidence to support it.’” Otey v. Commonwealth, 71 Va. App. 792, 797

(2020) (alteration in original) (quoting Cartagena v. Commonwealth, 68 Va. App. 202, 207

(2017)). “[T]he relevant question is, upon review of the evidence in the light most favorable to

the prosecution, whether any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Id. (quoting Smith v. Commonwealth, 296 Va. 450, 460

(2018)).




                                               -3-
                                             ANALYSIS

       “A conviction for unauthorized use of a vehicle under Code § 18.2-102 ‘requires proof of

use without the consent of the owner with intent to deprive the owner of possession temporarily,

but without intent to steal.’” Id. at 798 (quoting Overstreet v. Commonwealth, 17 Va. App. 234,

236 (1993)). The two elements relevant to this appeal are apparent in the text of the statute itself,

which makes it a crime for any person to drive a vehicle “not his own, [1] without the consent of

the owner thereof and in the absence of the owner, and [2] with intent temporarily to deprive the

owner thereof of his possession.” Code § 18.2-102 (numbering added).1

       The evidence satisfied the first element. The Commonwealth needed to prove use

“without consent of the owner.” Id.; Otey, 71 Va. App. at 798 (same). When asked at trial, “you

knew at that time you weren’t authorized to drive the fire trucks,” Arrington answered, “Yes sir.”

That concession showed that Arrington drove the truck without the department’s consent.

       Whether the Commonwealth proved the second element—that Arrington intended to

temporarily deprive the department of possession—is a much closer question. “The intent with

which a motor vehicle is taken determines the offense.” Blanks v. Gordon, 202 Va. 295, 298

(1960). As the Supreme Court noted more than sixty years ago in Blanks, when a statute

requires proof of “a particular intent,” proof of that intent “must be found as a matter of fact

before a conviction can be had; and no intent in law or mere legal presumption, differing from

the intent in fact, can be allowed to supply the place of the latter.” Id. (quoting Thacker v.

Commonwealth, 134 Va. 767, 770 (1922)). In Blanks, for instance, the evidence supported the

jury’s finding that a police chief did not violate the unauthorized-use statute by towing a car that

was blocking a construction site. Id. Even though the police chief moved the car without the



       1
        If the vehicle is worth $1,000 or more, the crime is a Class 6 felony. Code § 18.2-102.
Arrington does not dispute that the fire truck was worth more than $1,000.
                                                -4-
owner’s consent, there was no evidence he “intended to temporarily deprive” the owner of

possession. Id. at 298-99. “The mere moving of the automobile is not controlling; it is the intent

with which the car was moved, and such intent can only be ascertained from the facts, which

presented a jury question, since intent cannot be presumed under the statute here involved.” Id.

at 299.

          The parties have not cited Blanks. They have instead cited cases typically involving

defendants who used vehicles for their own purposes after being entrusted with possession for a

limited purpose. E.g., Otey, 71 Va. App. at 795-97 (defendant entrusted with vehicle to repair it

but then used it to tow his own vehicle, a purpose “not beneficial to the owner”); Overstreet, 17

Va. App. at 235 (defendant permitted to borrow his co-worker’s truck to go to lunch but then

failed to return it). At oral argument, the Commonwealth could not identify a Virginia case

upholding the conviction of a defendant for unauthorized use when using the vehicle to benefit

the principal, as Arrington claims to have been doing here. Still, the Commonwealth maintained

that a defendant’s intent to deprive the owner of possession may be inferred from the natural and

probable consequence of using the vehicle without permission. E.g., Commonwealth v. Perkins,

295 Va. 323, 330 (2018).

          While it is a significant question, we are unable to decide if the unauthorized use of a

vehicle for the principal’s benefit can negate the intent-to-deprive element because that question

is not preserved in Arrington’s assignment of error. As Rule 5A:20(c)(1) provides, “Only

assignments of error listed in the brief will be noticed by this Court.” Arrington assigned error to

the trial court’s denial of his motion to strike, but solely on the ground that “the evidence showed

conclusively that defendant did not ever deprive the owner of possession of the vehicle.” But as

Blanks shows, intent to deprive is a separate element from deprivation of possession, and it is not




                                                  -5-
fairly encompassed in Arrington’s assignment of error. Indeed, the Commonwealth elected not

to brief Arrington’s intent-to-deprive argument, resting instead on the procedural default.

       Because “we are ‘limited to reviewing the assignments of error presented by the

litigant,’” we “cannot ‘consider issues touched upon by [the appellant]’s argument but not

encompassed by his assignment of error.’” Riddick v. Commonwealth, 72 Va. App. 132, 146

(2020) (quoting Banks v. Commonwealth, 67 Va. App. 273, 289, 290 (2017)). As a result, we

cannot reach Arrington’s argument that the Commonwealth failed to prove that he intended to

deprive the department of temporary possession.

                                           CONCLUSION

       We find no basis to set aside the conviction.

                                                                                    Affirmed.




                                               -6-